Exhibit 10.29p


RESTRICTED STOCK UNIT GRANT TERMS


Effective January 19, 2017






TIFFANY & CO.
a Delaware Corporation
(the “Parent”)
TERMS OF RESTRICTED STOCK UNIT GRANT
(Non-Transferable)
under the
2014 EMPLOYEE INCENTIVE PLAN
(the “Plan”)
Terms Effective January 19, 2017


1. Introduction and Terms of Grant. Participant has been granted (the “Grant”)
restricted stock units (“Stock Units”) that shall be settled by the issuance and
delivery of shares of Common Stock (“Shares”). The Grant has been made under the
Plan by the Committee. The name of the “Participant,” the “Grant Date” and the
number of “Stock Units” granted are stated in the attached “Notice of Grant.”
The other terms and conditions of the Grant are stated in this document and in
the Plan. If Participant has the title of Vice President or a more senior title,
this Grant will be void unless Participant executes and delivers to Parent those
certain Non-Competition and Confidentiality Covenants in the form approved by
the Committee within 180 days after the Grant Date. As used herein, “Stock
Units” refers to Stock Units included in this Grant, and not to other stock
units that may have been or may be granted.


2. Maturity Dates - Vesting in Installments. Unless otherwise provided in
Section 5, the Stock Units granted hereunder will vest in one or more
installments (each, an “Installment”) on a single date or series of dates (each,
a “Maturity Date”) according to the schedule set forth in the Notice of Grant.
In the event such schedule would result in an Installment that includes a
fractional Stock Unit, such fractional Unit will not vest on the relevant
Maturity Date, but will vest on a subsequent Maturity Date if, when added to
other fractional Stock Units that would otherwise vest, such vesting would
result in the vesting of a whole Stock Unit. If the application of the foregoing
sentence fails to result in the eventual vesting of a full Stock Unit, any
fractional Stock Units will be deemed to have expired, and Parent shall not be
obligated to issue Shares or cash, or have any other obligation, concerning such
fractional Units.


3. Settlement.


(a) Upon the vesting of any Installment, the Settlement Value of the Installment
will be issued and delivered in Shares to or for the account of Participant, and
any fractional Dividend Equivalent Units credited on such Installment will be
settled by the delivery of cash. In each case, delivery will be made within
thirty (30) days following the vesting date to Participant or an Approved Broker
for the account of Participant.


(b) With respect to any Installment, “Settlement Value” means the number of
Shares equal to the number of Stock Units included in such Installment, plus the
number of whole Dividend Equivalent Units credited on such Installment pursuant
to Section 4. The Settlement Value shall be subject to further adjustment as
provided in Section 4.2(c) of the Plan, to adjust for, among other corporate





--------------------------------------------------------------------------------






developments, stock splits and stock dividends. References to Settlement Values
in this document shall be deemed references to Settlement Values as so adjusted.


(c) Until a Share is issued and delivered it shall not be registered in the name
of Participant. Shares that have not been issued and delivered shall be
represented by Stock Units.


(d)
In all circumstances, a Stock Unit that fails to vest on or before the Maturity
Date shall be null and void and shall not confer upon Participant any rights,
including any right to any Share.



4. Dividend Equivalent Units; Interest. Interest shall not accrue on, or be
payable with respect to, any Stock Unit. Participant will be credited with
dividend equivalents on Stock Units in the following manner: on any date (a
“Dividend Date”) Parent pays an ordinary cash dividend on Common Stock, and
provided the Grant Date is on or prior to the record date for such dividend, for
each Installment of Stock Units included in this Grant, Participant will be
credited with “Dividend Equivalent Units” in an amount equal to: (i) the product
of (A) the number of outstanding Stock Units included in the Installment plus
any whole Dividend Equivalent Units previously credited on such outstanding
Stock Units under this Section 4, and (B) the per share cash dividend paid on
the Dividend Date, divided by (ii) the simple arithmetic mean of the high and
low sale price of Common Stock on the New York Stock Exchange on the Dividend
Date. For the avoidance of doubt, no dividends or cash in respect of Dividend
Equivalent Units will be delivered until the vesting and settlement, if any, of
the underlying Stock Units.


5. Effect of Termination of Employment or Change in Control.


(a)
Generally. Upon Participant’s Termination Date, any unvested Stock Units shall
be deemed to have “expired,” unless otherwise provided below. An expired Stock
Unit shall be void and shall not confer rights to Shares or Dividend Equivalent
Units or any other rights.



(b)
Termination due to death or Disability. If Participant’s Termination Date occurs
by reason of death or Disability, all unvested, unexpired Installments will vest
on the Termination Date.



(c)
Effect of Change in Control. Upon the earlier of (i) the date of any Change in
Control, if such Change in Control effects a Terminating Transaction, or (ii)
Participant’s Involuntary Termination, all unvested, unexpired Installments
shall vest.



6. Withholding for Taxes. All distributions of Shares shall be subject to
withholding of all applicable taxes as computed by Employer, and Participant
shall make arrangements satisfactory to Parent to provide Parent (or Employer)
with funds necessary for such withholding before the Shares are delivered.
Without limitation to Parent’s right to establish other arrangements, Parent
may: (i) designate an Approved Broker to establish trading accounts for
Participants, (ii) deliver Shares to such an account; (iii) provide such
Approved Broker information concerning the applicable tax withholding rates for
Participant; (iv) cause such Approved Broker to sell, on behalf of Participant,
sufficient Shares to cover Parent’s tax withholding obligations with respect to
any delivery of Shares to Participant (a “Covering Sale”); and (v) cause such
Approved Broker to remit funds resulting from a Covering Sale to Parent or
Employer. Participant may, by written notice to Parent addressed to Parent’s
Corporate Secretary, given no less than ten (10) business days before an
applicable Maturity Date, elect to avoid a Covering Sale, by delivering with
such notice a bank-certified check payable to Parent (or other type of check or
draft payable to Parent and acceptable to its Corporate Secretary) in the
estimated amount of any such withholding required, such estimate to be provided
by Employer. The Committee may approve other methods of withholding, as provided
for in the Plan, before the Shares are delivered.




Tiffany & Co. 2014 Employee Incentive Plan                     
Restricted Stock Unit Grant Terms, January 19, 2017    
Page 2

--------------------------------------------------------------------------------





7. Transferability. The Stock Units are not transferable other than by will or
the laws of descent and distribution, and shall not otherwise be transferred,
assigned, pledged, hypothecated or disposed of in any way, whether by operation
of law or otherwise, nor shall they be subject to execution, attachment or
similar process. Upon any attempt to transfer the Stock Units other than as
permitted herein or to assign, pledge, hypothecate or dispose of the Stock Units
other than as permitted herein, or upon the levy of any execution, attachment or
similar process upon the Grant, the Grant shall immediately terminate and become
null and void.


8. Definitions. For the purposes of the Grant, capitalized terms shall have the
meanings provided herein or the Definitional Appendix attached. Except where the
context clearly implies or indicates the contrary, a word, term, or phrase used
in the Plan shall have the same meaning in this document.


9. Heirs and Successors. The terms of the Grant shall be binding upon, and inure
to the benefit of, Parent and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of Parent’s assets and business. Participant may
designate a beneficiary of his/her rights under the Grant by filing written
notice with the Corporate Secretary of Parent. In the event of Participant’s
death prior to settlement, delivery of any vested amounts pursuant to Section 3
shall be made to such beneficiary or, if Participant fails to designate a
beneficiary or the designated beneficiary dies before Participant, to
Participant’s estate.


10. Administration. The authority to manage and control the operation and
administration of the Grant shall be vested in the Committee, and the Committee
shall have all powers with respect to the Grant as it has with respect to the
Plan. Any interpretation of the Grant by the Committee and any decision made by
it with respect to the Grant is final and binding.


11. Plan Governs. Notwithstanding anything in this document to the contrary, the
terms of the Grant shall be subject to the terms of the Plan, a copy of which
has been provided to Participant.


12. Securities Matters. All Shares shall be subject to the restrictions on sale,
encumbrance and other disposition provided by federal or state law. Parent shall
not be obligated to sell or issue any Shares pursuant to this document unless,
on the date of sale and issuance thereof, such Shares are either registered
under the Securities Act, and all applicable state securities laws, or are
exempt from registration thereunder. Regardless of whether the offering and sale
of Shares under the Plan have been registered under the Securities Act, or have
been registered or qualified under the securities laws of any state, Parent at
its discretion may impose restrictions upon the sale, pledge or other transfer
of such Shares (including the placement of appropriate legends on stock
certificates or the imposition of stop-transfer instructions) if, in the
judgment of Parent, such restrictions are necessary in order to achieve
compliance with the Securities Act or the securities laws of any state or any
other law.
13. Investment Purpose. Unless the Shares are registered under the Securities
Act, any and all Shares acquired by Participant under this document will be
acquired for investment for Participant’s own account and not with a view to,
for resale in connection with, or with an intent of participating directly or
indirectly in, any distribution of such Shares within the meaning of the
Securities Act. Participant shall not sell, transfer or otherwise dispose of
such Shares unless they are either (i) registered under the Securities Act and
all applicable state securities laws, or (ii) exempt from such registration in
the opinion of Parent’s counsel.
14. No Guarantee of Continued Employment or Service. This document, the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of continued employment or other
service for the vesting period or for any other period, and shall not interfere
with Participant’s right or the right of the Employer, Parent or any Affiliate
to terminate the


Tiffany & Co. 2014 Employee Incentive Plan                     
Restricted Stock Unit Grant Terms, January 19, 2017    
Page 3

--------------------------------------------------------------------------------





employment or service relationship at any time, with or without cause, subject
to the terms of any written employment agreement (including any offer letter)
between Participant and the Employer, Parent or any Affiliate.


15. Entire Document; Governing Law. The Plan and this document constitute the
entire terms with respect to the subject matter hereof and supersede in their
entirety all prior undertakings of Employer, Parent or any Affiliate. In the
event of any conflict between this document and the Plan, the Plan shall be
controlling, except as otherwise specifically provided in the Plan. This
document shall be construed under the laws of the State of New York, without
regard to conflict of laws principles.
16. Opportunity for Review. Participant has reviewed the Plan and this document
in their entirety, has had an opportunity to obtain the advice of counsel and
fully understands all provisions of the Plan and this document. All decisions or
interpretations of the Committee upon any questions relating to the Plan and
this document shall be binding, conclusive and final.
17. Section 409A. Notwithstanding anything herein to the contrary, any benefits
and payments provided hereunder that are payable or provided to Participant in
connection with a termination of employment that constitute deferred
compensation within the meaning of Code Section 409A shall not commence in
connection with Participant’s termination of employment unless and until
Participant has also incurred a Separation from Service, and unless Parent
reasonably determines that such amounts may be provided to Participant without
causing Participant to incur additional tax obligations under Code Section 409A.
For the avoidance of doubt, it is intended that payments hereunder comply with
or satisfy, to the greatest extent possible, the exemptions from the application
of Code Section 409A. However, if Parent determines that these payments
constitute deferred compensation and Participant is, on the termination of his
service, a Specified Employee of Employer, then, solely to the extent necessary
to avoid the incurrence of the adverse personal tax consequences under Code
Section 409A, the timing of the payments shall be delayed until the earlier to
occur of: (i) the date that is six months and one day after Participant’s
Separation from Service or (ii) the date of Participant’s death that occurs
after Participant’s Separation from Service.


In no event shall Parent, Employer, or any Affiliate have any liability or
obligation with respect to taxes, penalties, interest or other expenses for
which Participant may become liable as a result of the application of Code
Section 409A. Notwithstanding anything herein to the contrary, these terms are
intended to be interpreted and applied so that the payments and benefits set
forth herein either shall either be exempt from the requirements of Code Section
409A, or shall comply with the requirements of Code Section 409A, and,
accordingly, to the maximum extent permitted, this document shall be interpreted
to be exempt from or in compliance with Code Section 409A. To the extent that
any provision under this document is ambiguous as to its compliance with Code
Section 409A, the provision shall be interpreted in a manner so that no amount
payable to Participant shall be subject to an “additional tax” within the
meaning of Code Section 409A. For purposes of Code Section 409A, each payment
provided under this document shall be treated as a separate payment.
Notwithstanding any other provision of this document, payments provided under
this document may only be made upon an event and in a manner that complies with
Code Section 409A or an applicable exemption.


In addition to the provisions regarding Code Section 409A set forth above, the
following shall apply:


If Participant notifies Parent that Participant believes that any provision of
this document (or of any award of compensation or benefit, including equity
compensation or benefits provided herein or at any time during his employment
with Employer) would cause Participant to incur any additional tax or interest
under Code Section 409A or Parent independently makes such determination, Parent
shall, after consulting with Participant, reform such provision (or award of
compensation or benefit) to attempt to


Tiffany & Co. 2014 Employee Incentive Plan                     
Restricted Stock Unit Grant Terms, January 19, 2017    
Page 4

--------------------------------------------------------------------------------





comply with or be exempt from Code Section 409A through good faith modifications
to the minimum extent reasonably appropriate. To the extent that any provision
hereof (or award of compensation or benefit) is modified in order to comply with
Code Section 409A, such modification shall be made in good faith and shall, to
the maximum extent reasonably possible, maintain the original intent and
economic benefit to Participant and Parent without violating the provisions of
Code Section 409A.


Tiffany & Co. 2014 Employee Incentive Plan                     
Restricted Stock Unit Grant Terms, January 19, 2017    
Page 5

--------------------------------------------------------------------------------





Appendix I - Definitions


“Affiliate” shall mean any Person that controls, is controlled by or is under
common control with, any other Person, directly or indirectly.


“Approved Broker” means one or more securities brokerage or financial services
firms designated by Parent from time to time.


“Cause” shall mean a termination of employment which is the result of:


(i)
Participant’s conviction or plea of guilty or nolo contendere to a felony or any
other crime involving financial impropriety or moral turpitude which would tend
to subject Parent or any Affiliate of Parent to public criticism or to
materially interfere with Participant’s continued employment;

(ii)
Participant's willful and material violation of (A) Parent’s Business Conduct
Policy - Worldwide or (B) if applicable, Parent’s Code of Business and Ethical
Conduct for Directors, the Chief Executive Officer, the Chief Financial Officer
and All Other Officers of the Company, in each case as such policy may be
amended from time to time;



(iii)
Participant’s willful failure, or willful refusal, to substantially perform or
attempt to substantially perform his or her duties or all such proper and
achievable directives issued by Participant’s manager or the Parent Board (other
than any such failure resulting from incapacity due to physical or mental
illness, or any such refusal made in good faith because Participant believes
such directives to be illegal, unethical or immoral), provided Participant
receives written notice demanding substantial performance and fails to comply
within ten (10) business days of such demand;

(iv)
Participant’s gross negligence in the performance of Participant’s duties and
responsibilities that is materially injurious to Parent or any Affiliate of
Parent;



(v)
Participant’s willful breach of any material obligation that Participant has to
Parent or any Affiliate of Parent under any written agreement with Parent or
such Affiliate;



(vi)
Participant's fraud, dishonesty, or theft with regard to Parent or any Affiliate
of Parent; and



(vii)
Participant’s failure to reasonably cooperate in any investigation of alleged
misconduct by Participant, or by any other employee of Parent or any Affiliate
of Parent.



For purposes of the foregoing, no act or failure to act on Participant’s part
shall be deemed “willful” unless done, or omitted to be done, by Participant in
bad faith toward, or without reasonable belief that his or her action or
omission was in the best interests of, Parent or any Affiliate of Parent.


“Change in Control” shall mean the occurrence of any of the following:


(i)
Any Person or group (as defined in Rule 13d-5 under the Exchange Act) of Persons
(excluding (i) Parent or any of its Affiliates, (ii) a trustee or any fiduciary
holding securities under an employee benefit plan of Parent or any of its
Affiliates, (iii) an



Tiffany & Co. 2014 Employee Incentive Plan                     
Restricted Stock Unit Grant Terms, January 19, 2017    
Page 6

--------------------------------------------------------------------------------





underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) a corporation owned, directly or indirectly by stockholders of
Parent in substantially the same proportions as their ownership of Parent, or
(v) any surviving or resulting entity or ultimate parent entity resulting from a
reorganization, merger, consolidation or other corporate transaction referred to
in clause (iii) below that does not constitute a Change in Control under clause
(iii) below) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of Parent
representing thirty-five percent (35%) or more of the combined voting power of
Parent’s then outstanding securities entitled to vote in the election of
directors of Parent;


(ii)
If the individuals who, as of March 16, 2016, constitute the Parent Board (such
individuals, the “Incumbent Board”) cease for any reason to constitute a
majority of the Parent Board, provided that any person becoming a director
subsequent to such date whose election, or nomination for election by the
Parent’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
person were a member of the Incumbent Board;



(iii)
The consummation of a reorganization, merger, consolidation or other corporate
transaction involving Parent, in each case with respect to which the
stockholders of Parent immediately prior to the consummation of such transaction
would not, immediately after the consummation of such transaction, own more than
fifty percent (50%) of the combined voting power of the surviving or resulting
Person or ultimate parent entity resulting from such transaction, as the case
may be; or

 
(iv)
Assets representing fifty percent (50%) or more of the consolidated assets of
Parent and its subsidiaries are sold, liquidated or distributed in a transaction
(or series of transactions within a twelve (12) month period), other than such a
sale or disposition immediately after which such assets will be owned directly
or indirectly by the stockholders of Parent in substantially the same
proportions as their ownership of the common stock of Parent immediately prior
to such sale or disposition.



“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor provisions thereto.


“Committee” means the Compensation Committee of the Parent Board and/or the
Stock Option Subcommittee thereof.


“Common Stock” shall mean the common stock of Parent.

“Disability” shall mean Participant’s incapacity due to physical or mental
illness which causes Participant to be absent from the full-time performance of
Participant’s duties with Employer for six (6) consecutive months; provided,
however, that Participant shall not be determined to be subject to a Disability
unless Participant fails to return to full-time performance of Participant’s
duties with Employer within thirty (30) days after Employer delivers a written
notice to Participant advising Participant of the impending termination of his
or her employment due to Disability.


“Eligible Termination” shall mean the involuntary termination of Participant’s
employment without Cause, provided that at the time of such termination
Participant is a Senior Officer and has completed at least ten (10) years of
service as a Senior Officer.


    


Tiffany & Co. 2014 Employee Incentive Plan                     
Restricted Stock Unit Grant Terms, January 19, 2017    
Page 7

--------------------------------------------------------------------------------





“Employer” shall mean the Affiliate of Parent that employs Participant from time
to time, and any successor to its business and/or assets by operation of law or
otherwise.
    
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor act or provisions thereto.


“Good Reason” means any one or more of the following actions taken without
Participant’s consent:


(i)
a material adverse change in Participant’s duties, authority, responsibilities
or reporting responsibility;



(ii)
a failure of any successor to Employer or Parent (whether direct or indirect and
whether by merger, acquisition, consolidation, asset sale or otherwise) to
assume in writing any obligations arising out of any agreement between Employer
or Parent and Participant;



(iii)
any other action or inaction that constitutes a material breach by Employer or
Parent of any agreement between Participant and Employer. For the avoidance of
doubt, any payout of a short-term incentive or annual bonus for a given fiscal
year which is less than the target shall not constitute Good Reason, provided
that such lower payout is based upon the failure to meet pre-determined
performance goals or a good faith determination by Employer or the Committee of
Parent Board that Parent’s financial performance or Participant’s personal
performance did not warrant a greater payout;



(iv)
Parent’s failure to comply with the terms of any equity award granted to or
required by contract to be granted to Participant; or



(v)
the relocation of Employer’s office where Participant was based immediately
prior to a Change in Control to a location more than fifty (50) miles away, or
should Employer require Participant to be based more than fifty (50) miles away
from such office (except for required travel on Employer’s business to an extent
substantially consistent with Participant’s customary business travel
obligations in the ordinary course of business prior to a Change in Control).



Notwithstanding the foregoing, Participant must give written notice to the
Corporate Secretary of Parent of the occurrence of an event or condition that
constitutes Good Reason no later than ninety (90) days following the occurrence
of such event or condition, and Employer shall have thirty (30) days from the
date on which such written notice is received to cure such event or condition. 
If Employer is able to cure such event or condition within such 30-day period
(or any longer period agreed upon in writing by Participant and Employer), such
event or condition shall not constitute Good Reason hereunder.  If Employer
fails to cure such event or condition, Participant’s termination for Good Reason
shall be effective immediately following the end of such 30-day cure period (or
any such longer period agreed upon in writing by Participant and Employer).
        
“Incumbent Board” shall have the meaning provided in sub-section (ii) of the
definition entitled “Change in Control.”


“Involuntary Termination” means, following a Change in Control, (i) Employer’s
involuntary termination of Participant’s employment without Cause, or (ii)
Participant’s resignation from Employer due to Good Reason within one year
following such Change in Control.


    


Tiffany & Co. 2014 Employee Incentive Plan                     
Restricted Stock Unit Grant Terms, January 19, 2017    
Page 8

--------------------------------------------------------------------------------





“Parent” shall mean Tiffany & Co., and any successor to all or substantially all
of its business and/or assets by operation of law or otherwise.


“Parent Board” shall mean the Board of Directors of Parent.
    
“Person” shall mean any individual, firm, corporation, partnership, limited
partnership, limited liability partnership, business trust, limited liability
company, unincorporated association or other entity, and shall include any
successor (by merger or otherwise) of such entity.


“Retirement” shall mean Participant’s voluntary resignation from employment with
Employer after reaching age 65, or after reaching age 55 if Participant has
completed 10 years of employment with Employer prior to Participant’s
Termination Date.


“Senior Officer” means an officer of Parent appointed by the Parent Board and
having one or more of the following titles: Senior Vice President, Executive
Vice President, or Chief Executive Officer.


“Separation from Service” means a “separation from service” as defined in
Treasury Regulation Section 1.409A-1(h).


“Share” means a share of Common Stock.


“Specified Employee” means a “specified employee” as defined in Code Section
409A(a)(2)(B)(i).


“Terminating Transaction” shall mean any one of the following:


(i)
the dissolution or liquidation of Tiffany & Co.;



(ii)
a reorganization, merger or consolidation of Tiffany & Co. with one or more
Persons as a result of which Tiffany & Co. goes out of existence or becomes a
subsidiary of another Person; or



(iii)
upon the acquisition of substantially all of the property or more than eighty
percent (80%) of the then outstanding stock of Tiffany & Co. by another Person;



provided that none of the foregoing transactions (i) through (iii) will be
deemed to be a Terminating Transaction, if as of a date at least fourteen (14)
days prior to the date scheduled for such transaction provisions have been made
in writing in connection with such transaction for the assumption of the Grant
or the substitution for the Grant of a new grant covering the publicly-traded
stock of a successor Person, with appropriate adjustments as to the number and
kind of shares.


“Termination Date” shall mean the first day on which Participant’s employment
with Employer terminates for any reason; provided that a termination of
employment shall not be deemed to occur by reason of the transfer of employment
between Employers; and further provided that such employment shall not be
considered terminated while Participant is on a leave of absence approved by
Employer or required by applicable law. If, as a result of a sale or other
transaction, Employer ceases to be an Affiliate of Parent, the occurrence of
such transaction shall be treated as the Termination Date, and Participant’s
employment will be deemed to have been involuntarily terminated without cause.


“Tiffany & Co.” shall mean Tiffany & Co., a Delaware corporation.






Tiffany & Co. 2014 Employee Incentive Plan                     
Restricted Stock Unit Grant Terms, January 19, 2017    
Page 9